Exhibit 99.2 Consolidated Interim Financial Statements of (Unaudited) NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. For the three-month and nine-month periods ended November 30, 2014 and 2013 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Financial Statements (Unaudited) For the three-month and nine-month periods ended November 30, 2014 and 2013 Financial Statements Consolidated Interim Statements of Financial Position 1 Consolidated Interim Statements of Earnings and Comprehensive Loss 2 Consolidated Interim Statements of Changes in Equity 3 Consolidated Interim Statements of Cash Flows 5 Notes to Consolidated Interim Financial Statements 6 Notice: These interim financial statements have not been reviewed by the Corporation’s auditors. NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Financial Position (Unaudited) As at November 30, 2014 and February 28, 2014 November 30, February 28, Assets Current assets: Cash $ $ Short-term investments Trade and other receivables Tax credits receivable Prepaid expenses Inventories (note 4) Property, plant and equipment (note 5) Intangible assets Other investment (note 6) – Total assets $ $ Liabilities and Equity Current liabilities: Loans and borrowings (note 7) Trade and other payables Advance payments and deferred revenues Deferred lease inducements Loans and borrowings (note 7) Derivative warrant liability (note 13) Total liabilities Equity: Share capital (note 8) Warrants (note 8 (d)) Contributed surplus Deficit ) ) Total equity attributable to equity holders of the Corporation Non-controlling interest (note 9) Subsidiary warrants and options (note 9) Total equity attributable to non-controlling interest Total equity Commitments and contingency (note 12) Subsequent events (note 16) Total liabilities and equity $ $ See accompanying notes to unaudited consolidated interim financial statements. 1 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Earnings and Comprehensive Loss (Unaudited) Three-month and nine-month periods ended November 30, 2014 and 2013 Three-month periods ended November 30, Nine-month periods ended November 30, Revenue from sales $ Royalty revenues Total revenues Cost of sales (note 4) Gross margin ) Other income – from royalty settlement – – – Other income – insurance recoveries – – Selling expenses ) General and administrative expenses ) Research and development expenses, net of tax credits of $75,368 and $158,956 (2013 - $153,997 and $441,420) Results from operating activities ) Finance income (note 13) Finance costs ) Foreign exchange gain Net finance income (expense) ) ) Income (loss) before income taxes ) ) ) Income taxes (note 11) – – ) – Net income (loss) and comprehensive income (loss) for the period $ $ ) $ ) $ ) Net income (loss) and comprehensive income (loss) attributable to: Equity holders of the Corporation $ ) $ ) $ ) $ ) Non-controlling interest ) ) ) Net income (loss) and comprehensive income (loss) for the period $ $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average number of common shares See accompanying notes to unaudited consolidated interim financial statements. 2 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Changes in Equity (Unaudited) Nine-month periods ended November 30, 2014 and 2013 Attributable to equity holders of the Corporation Attributable to non-controlling interest Subsidiary Non- Share capital Contributed warrants controlling Total Number Dollars Warrants surplus Deficit Total and options interest Total equity Balance, February 28, 2014 $ ) $ Net loss and comprehensive loss for the period – ) ) – ) Transactions with owners, recorded directly in equity Contributions by and distribution to owners Share-based payment transactions (note 10) – Share-based payment transactions with a consultant (note 10 (c)) – ) – Share options exercised (note 10 (a)) – ) – RSUs released (note 10 (b)) – ) – Public offering (note 8 (b)) – Private placement (note 8 (c)) – IQ financing (note 8 (d)) – Total contributions by and distribution to owners – – Change in ownership interests in subsidiaries that do not result in a loss of control Exercise of Acasti warrants and options by third parties (note 9 (a)) – – – ) – ) – Exercise of Acasti call-options by third parties (note 9 (a)) – – – ) – ) – Acasti RSUs released (note 9 (a)) – ) ) – Exercise of NeuroBioPharm warrants and options by third parties (note 9 (b)) – ) ) NeuroBioPharm SBAs released (note 9 (b)) – ) ) ) – Total changes in ownership interest in subsidiaries – ) ) Total transactions with owners – Balance at November 30, 2014 $ ) $ See accompanying notes to unaudited consolidated interim financial statements. 3 NEPTUNE TECHNOLOGIES & BIORESSOURCES INC. Consolidated Interim Statements of Changes in Equity, Continued (Unaudited) Nine-month periods ended November 30, 2014 and 2013 Attributable to equity holders of the Corporation Attributable to non-controlling interest Subsidiary Non- Share capital Contributed warrants controlling Total Number Dollars Warrants surplus Deficit Total and options interest Total equity Balance, February 28, 2013 $ $
